DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 24 is objected to because of the following informalities:  
Claim 24 is depending on itself. The applicant is suggested to change the claim dependency from claim 2 to claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 11, 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loehr et al. (Pub No.: 2018/0270866).
Regarding claim 1, Loehr et al. discloses a random access method, comprising: 
in a random access process, sending a first message (read as the preamble 508 in fig. 5) to a base station by using a first resource (Loehr et al. see fig. 5, step 508; para. 0073; the UE 502 monitors upon transmission of the PRACH preamble 508 during the RACH response window for the RACH response message (e.g., PDCCH addressed to RA-RNTI calculated from the time/resource in which preamble was sent).). The preamble is sent using a first resource/time; 
receiving a second message (read as the response 510 in fig. 5) sent by the base station, wherein the second message carries indication information of a second resource (read as uplink grant resource in para. 0073) (Loehr et al. see fig. 5, step 510; para. 0073; … the RACH response message may be a MAC PDU which consists of a MAC header and corresponding MAC random access responses (“MAC RAR”)… the RAR message itself includes the following information: Temporary C-RNTI: the gNB 504 gives another identity to the UE 502 which is called temporary C-RNTI for further communication; Timing Advance Value: the gNB 504 informs the UE 502 to change its timing so it can compensate for the round trip delay caused by UE distance from the gNB 504; and/or Uplink Grant Resource: the gNB 504 
Regarding claim 11, Loehr et al. discloses a random access method, comprising: 
in a random access process of User Equipment (UE), receiving a first message sent by the UE (Loehr et al. see para. 0073; the UE 502 monitors upon transmission of the PRACH preamble 508 during the RACH response window for the RACH response message (e.g., PDCCH addressed to RA-RNTI calculated from the time/resource in which preamble was sent).). The preamble is sent using a first resource/time; 
generating a second message; sending the second message to the UE by using a third resource, wherein the second message carries indication information of a second resource (read as uplink grant resource in para. 0073) (read as uplink grant resource in para. 0073) (Loehr et al. see fig. 5, step 510; para. 0073; … the RACH response message may be a MAC PDU which consists of a MAC header and corresponding MAC random access responses (“MAC RAR”)… the RAR message itself includes the following information: Temporary C-RNTI: the gNB 504 gives another identity to the UE 502 which is called temporary C-RNTI for further communication; Timing Advance Value: the gNB 504 informs the UE 502 to change its timing so it can compensate for the round trip delay caused by UE distance from the gNB 504; and/or Uplink Grant Resource: the gNB 504 may assign initial resources to the UE 502 so that it may use UL-SCH.). The gNB sent the RACH response using a resource (i.e., a third resource), where the response message carries indication information of uplink grant resource.
Regarding claim 5, Loehr et al. discloses the feature wherein sending the first message to the base station by using the first resource comprises: sending a preamble to the base station by using the first resource (Loehr et al. see para. 0073; the UE 502 monitors upon transmission of the PRACH preamble 508 during the RACH response window for the RACH response message (e.g., PDCCH 
Regarding claim 6, Loehr et al. discloses the feature wherein receiving the second message sent by the base station comprises one of the following: receiving a Media Access Control (MAC) Random Access Response (RAR) sent by the base station; and receiving a Time Advance (TA), a Temporary Cell Radio Network Temporary Identifier (TC-RNTI), and a contention resolution sent by the base station (Loehr et al. see para. 0073; the RACH response message may be a MAC PDU which consists of a MAC header and corresponding MAC random access responses (“MAC RAR”)… the RAR message itself includes the following information: Temporary C-RNTI: the gNB 504 gives another identity to the UE 502 which is called temporary C-RNTI for further communication; Timing Advance Value: the gNB 504 informs the UE 502 to change its timing so it can compensate for the round trip delay caused by UE distance from the gNB 504; and/or Uplink Grant Resource: the gNB 504 may assign initial resources to the UE 502 so that it may use UL-SCH.). 
Regarding claim 17, Loehr et al. discloses User Equipment (Loehr et al. see remote unit 102 in fig. 2), UE, comprising a memory (see memory 204 in fig. 2) and a processor (see processor 202 in fig. 2), wherein the memory stores a computer program, and the processor is configured to run the computer program to perform the method as claimed in claim 1.  
Regarding claim 18, Loehr et al. discloses a base station (Loehr et al. see base unit 104 in fig. 3), comprising a memory (see memory 304 in fig. 3) and a processor (see processor 302 in fig. 3), wherein the memory stores a computer program, and the processor is configured to run the computer program to perform the method as claimed in claim 11.  
Regarding claim 19, Loehr et al. discloses a non-transitory computer-readable (see para. 0026, 0027) storage medium, storing a computer program, wherein the computer program is configured to perform, when running, the method as claimed in claim 1.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al. (Pub No.: 2018/0270866) in view of Zhao et al. (Pub No.: 2012/0207774).
Regarding claim 7, Loehr et al. does not explicitly disclose the feature wherein the second message carries a resource location of the second resource and a resource identifier of the second resource.
Zhao et al. from the same or similar fields of endeavor discloses the feature wherein the second message carries a resource location of the second resource and a resource identifier of the second 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Loehr et al. and to implement with the feature as taught by Zhao et al. to carry size and location of the random access resource in the RAR.
The motivation would be to improve transmission efficiency.

Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al. (Pub No.: 2018/0270866) in view of Yerramalli et al. (Pub No.: 2018/0227944).
Regarding claim 8, Loehr et al. does not explicitly disclose the feature wherein after receiving the second message sent by the base station, further comprising: sending a third message to the base station by using the second resource.
Yerramalli et al. from the same or similar fields of endeavor discloses the feature after receiving the second message sent by the base station, further comprising: sending a third message to the base station by using the second resource (Yerramalli et al. see fig. 2, steps 215, 220; para. 0066; 0067).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Loehr et al. and to implement with the feature as taught by Yerramalli et al. to transmit a third message based on the second resource.
The motivation would be to improve transmission reliability.
Regaridng claim 9, Yerramalli et al. discloses the feature wherein when the third message is Msg3, sending the third message to the base station by using the second resource comprises: sending 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Loehr et al. and to implement with the feature as taught by Yerramalli et al. to transmit a third message based on the result of performing LBT.
The motivation would be to improve transmission reliability.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al. (Pub No.: 2018/0270866) in view of Yerramalli et al. (Pub No.: 2018/0227944) as applied to claim 9 above, and further in view of Tirronen et al. (Pub No.: 2017/0187494).
Regarding claim 10, Loehr et al. in view of Yerramalli et al. does not explicitly disclose the feature wherein the maximum number of repetitions is configured or carried based on at least one of the following: a system message, a retransmission grant for the Msg3, and an MAC RAR.
Tirronen et al. from the same or similar fields of endeavor discloses the feature wherein the maximum number of repetitions is configured or carried based on at least one of the following: a system message, a retransmission grant for the Msg3, and an MAC RAR (Tirronen et al. see para. 0105, 0106, 0109; Static repetition factor sent in system information ).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Loehr et al. in view of Yerramalli et al. and to implement with the feature as taught by Tirronen et al. configure maximum number of repetition based on system information.
.

Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al. (Pub No.: 2018/0270866) in view of Jeong et al. (Pub No.: 2013/0064191).
Regarding claim 22, Loehr et al. does not explicitly disclose the feature wherein before sending the first message to a base station by using the first resource, the method further comprises: selecting a first resource from multiple radio resources, wherein the radio resources comprise either or a combination of: Band Width Parts (BWPs) and carrier resources.
Jeong et al. from the same or similar fields of endeavor discloses the feature wherein before sending the first message to a base station by using the first resource, the method further comprises: selecting a first resource from multiple radio resources, wherein the radio resources comprise either or a combination of: Band Width Parts (BWPs) and carrier resources (Jeong et al. see abstract; para. 0038).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Loehr et al. and to implement with the feature as taught by Jeong et al. to select a carrier for first message transmission.
The motivation would be to reduce transmission error rate.
Regarding claim 23, Jeong et al. discloses the feature for selecting the first resource from the multiple radio resources comprises at least one of the following: selecting at least one first BWP from multiple BWPs; selecting at least one first carrier from multiple carrier resources (Jeong et al. see abstract; para. 0038).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Loehr et al. and to implement with the feature as taught by Jeong et al. to select a carrier for first message transmission.
The motivation would be to reduce transmission error rate.
Regarding claim 24, Jeong et al. discloses the feature wherein selecting the at least one first BWP from the multiple BWPs comprises: selecting the at least one first BWP from the multiple BWPs based on at least one of the following: a BWP selection threshold, a BWP load, and a Listen Before Talk (LBT) count value, wherein the LBT count value is used for indicating a success rate of LBT or a failure rate of LBT; or, selecting the at least one first carrier from the multiple carrier resources comprises: selecting the at least one first carrier from the multiple carrier resources based on at least one of the following: a carrier selection threshold, a carrier load, a success rate of LBT, and a failure rate of LBT (Jeong et al. see abstract; para. 0038; The UE also can select the UL carrier having the PRACH resource which can most quickly transmit the RACH preamble among the random access-available UL carriers excluding reference UL carrier or the UL carrier of which corresponding DL carrier has the measured pathloss value (equal to or) less than the pathloss threshold received from the eNB.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Loehr et al. and to implement with the feature as taught by Jeong et al. to select a carrier for first message transmission based on a carrier selection threshold.
The motivation would be to reduce transmission error rate.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al. (Pub No.: 2018/0270866) in view of Shih et al. (Pub No.: 2019/0208548).
Regarding claim 15, Loehr et al. does not explicitly disclose the feature before generating the second message, further comprising one of the following: selecting the second resource from multiple radio resources; indicating to the UE that the second resource is a same resource as a resource used for sending the first message, wherein the same resource is a resource, at least one of resource location 
Shih et al. from the same or similar fields of endeavor discloses the feature before generating the second message, further comprising one of the following: selecting the second resource from multiple radio resources; indicating to the UE that the second resource is a same resource as a resource used for sending the first message, wherein the same resource is a resource, at least one of resource location and resource number of which is the same or different, in a same Uplink (UL) BWP; wherein the second resource is used for the UE to send a third message (Shih et al. see para. 0393-0394).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Loehr et al. and to implement with the feature as taught by Shih et al. to indicate to the UE the selected the second resource where the second resource is a same resource used to transmit the first message.
The motivation would be to increase transmission efficiency.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al. (Pub No.: 2018/0270866) in view of Tirronen et al. (Pub No.: 2017/0187494).
Regarding claim 16, Loehr et al. discloses the feature wherein the second resource is used for the UE to send the third message (Loehr et al. see fig. 5, step 510; para. 0073).
However, Loehr et al. does not explicitly disclose the feature when the third message is Msg3, the method further comprises: configuring a maximum number of repetitions of the Msg3 by one of the following: a system message, a Media Access Control (MAC) Random Access Response (RAR) and a retransmission grant of the Msg3, wherein the maximum number of repetitions is used to indicate the maximum number of times that the UE sends the Msg3 repeatedly.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Loehr et al. and to implement with the feature as taught by Tirronen et al. configure maximum number of repetition based on system information.
The motivation would be to improve transmission efficiency.

Claims 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al. (Pub No.: 2018/0270866) in view of Ohta et al. (Pub No.: 2013/0195071).
Regarding claim 25, Loehr et al. does not explicitly disclose the feature wherein before sending the second message to the UE by using the third resource, the method further comprises: selecting the third resource from multiple radio resources, wherein the radio resources comprise either or a combination of: Band Width Parts (BWPs) and carrier resources.
Ohta et al. from the same or similar fields of endeavor discloses the feature wherein before sending the second message to the UE by using the third resource, the method further comprises: selecting the third resource from multiple radio resources, wherein the radio resources comprise either or a combination of: Band Width Parts (BWPs) and carrier resources (Ohta et al. see fig. 19, step s216; para. 0156).

The motivation would be to reduce transmission error rate.
Regarding claim 26, Loehr et al. discloses the feature wherein selecting the third resource from the multiple radio resources comprises at least one of the following: selecting at least one third BWP from multiple BWPs; selecting at least one third carrier from multiple carrier resources (Ohta et al. see fig. 19, step s216; para. 0156, 0157).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Loehr et al. and to implement with the feature as taught by Ohta et al. to select the third carrier resource.
The motivation would be to reduce transmission error rate.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al. (Pub No.: 2018/0270866) in view of Ohta et al. (Pub No.: 2013/0195071) as applied to claim 26 above, and further in view of Marupaduga et al. (Pat No.: 10,045,346).
Regarding claim 27, Loehr et al. in view of Ohta et al. does not explicitly disclose the feature wherein selecting the at least one third BWP from the multiple BWPs comprises: selecting the at least one third BWP from the multiple BWPs based on at least one of the following: a BWP selection threshold, a BWP load, and a Listen Before Talk (LBT) count value, wherein the LBT count value is used for indicating a success rate of LBT or a failure rate of LBT; or, selecting the at least one third carrier from the multiple carrier resources comprises: selecting the at least one third carrier from the multiple carrier resources based on at least one of the following: a carrier selection threshold, a carrier load, a success rate of LBT, and a failure rate of LBT.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Loehr et al. in view of Ohta et al. and to implement with the feature as taught by Marupaduga et al. to select a carrier based on a carrier selection threshold.
The motivation would be to increase transmission efficiency.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blankenship et al. (Pub No.: 2019/0045552) discloses a disclosure pertains to a terminal for a Radio Access Network, the terminal being adapted for transmitting Uplink Control Information, UCI. Transmitting UCI comprises repeating the UCI for a number of repetitions, the number of repetitions being determined based on a Random Access CHannel Coverage Enhancement Level, PRACH CE level. The disclosure also pertains to related methods and devices.
Lee et al. (Pub No.: 2016/0227581) discloses a present invention relates to MAC layer communication for parallel random access procedures of dual connectivity. In this scheme, a first MAC entity of a user equipment informs the initiation of the first random access procedure to a second MAC entity of the UE; and informs the completion of the first random access procedure to the second MAC entity, when the first random access procedure is finished.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/KAN YUEN/Primary Examiner, Art Unit 2464